Citation Nr: 1643764	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as secondary to service-connected disability. 

2.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for a thyroid disability, to include as secondary to service-connected disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The social and occupational impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than total.




CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Further, the Veteran was afforded a videoconference hearing before the Board.  Moreover, the Veteran has been provided appropriate VA examinations.  In addition, the Board finds that there has been substantial compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that PTSD is to be rated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).


VA outpatient treatment records dated in 2011 demonstrate the Veteran reported that he experienced nightmares and symptoms of depression.  Records show that the Veteran was prescribed medication for his PTSD symptoms.  

In November 2011, the Veteran underwent a VA examination, during which the psychologist documented the Veteran's report that he continued to live with his wife of 41 years.  The Veteran indicated that he had a "distant" relationship with his wife, as he felt that she was not supportive of him.  He reported that he received consistent treatment for his symptoms, to include medication.  The Veteran further stated that he did not like to talk about his PTSD and preferred to "turn to the Lord."  

On examination, the examiner noted that the Veteran exhibited a depressed mood; symptoms of anxiety and suspiciousness; mild memory loss such as forgetting names, directions, or recent events; impairment of short and long-term memory; a flattened affect; impaired abstract thinking; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  The psychologist diagnosed PTSD, and the assigned GAF score was 40.  The psychologist found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

VA outpatient treatment records dated in February 2012 demonstrate that the Veteran denied suicidal ideation, to include in the past 30 days.  The Veteran also denied feelings of depression and hopelessness.  Records dated in May 2012 show the Veteran was prescribed medication for his PTSD symptoms.  Records dated in August 2012 indicate that the Veteran denied suicidal ideation, to include in the past 30 days.  Records dated in 2013 and 2014 show the Veteran continued to take prescribed medication for symptoms of nightmares, and such medication dosage was increased in March 2014.  A July 2014 record notes the Veteran's report of anger management problems, as well as flashbacks of Vietnam.  September 2014 records show the Veteran participated in anger management group therapy and the healthcare provider found that the Veteran completed the program and met his goals.  

A January 2015 record indicates the Veteran reported that he had trouble falling asleep, felt tired almost daily, felt depressed more than half of the week, and had trouble concentrating.  The Veteran denied suicidal ideation.  A March 2015 record notes the Veteran reported that he was "reasonably well."  He attributed his mood to celebrating his 70th birthday with family and his church.  The Veteran said that, "it feels good to know you're loved."  The examining physician noted that the Veteran was alert and oriented to time, person, and place.  The Veteran was appropriately dressed and groomed.  His mood was euthymic with congruent affect.  His thought processes were logical, coherent, and goal-directed.  His judgment and insight were good.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.

In June 2015, the Veteran underwent another VA examination during which the psychologist documented the Veteran's report that he lived with his wife and had three children.  The Veteran indicated that he retired in 2006.  He stated that he continued to take medication for his PTSD symptoms, as he experienced nightmares and kicked his wife in his sleep.  He stated that he got angry easily and experienced symptoms of anxiety.  The Veteran reported that he had passive suicidal thoughts, but stated that he would not act on those thoughts due to his belief in God and his family.  He denied a history of panic attacks.  

On examination, the examiner noted that the Veteran exhibited depressed mood; anxiety; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and suicidal ideation.  The examiner noted that the Veteran was alert, oriented, and cooperative.  He was tearful at times during the interview, and his mood was depressed.  The Veteran's affect was consistent with his mood.  His thoughts were organized, and included passive suicidal thoughts with no intent to act.  He did not exhibit any evidence of psychosis.  The examiner found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

A disability rating in excess of 70 percent requires occupational and social impairment that more nearly approximates total than deficiencies in most areas. That level of impairment has not been present during the period of the claim.  The Veteran did not report any difficulty working in his lifetime or during the period of the claim; he explained that he retired from his career at Westinghouse in 2006.  His social and family connections are limited by the Veteran's choice, however, VA treatment records dated in 2015 note improved mood and socialization that were associated with celebrating his 70th birthday with family and his church.  In addition, he has intact thought processes and cognition and is capable of performing activities of daily living, including maintaining personal hygiene and dressing appropriately.  While some deficiencies in the area of anger management were noted during the course of treatment in July 2014, the June 2015 VA examination report does not suggest chronic dysfunction in that area.  Moreover, although suicidal ideation was noted during the November 2011 VA examination, subsequent VA outpatient treatment records dated in 2012 through 2015 demonstrate that he denied those thoughts.  In this regard, the June 2015 VA examiner noted passive suicidal ideation; however, he indicated that the Veteran would not act on those thoughts, and the Veteran confirmed that he would not do so due to his belief in God and family.  Although the VA examiner in November 2011 assigned a GAF score of 40, the examiner found that the PTSD was productive of deficiencies in most areas, rather than total social and occupational impairment.  The examiner did not suggest that the Veteran is unemployable due to his PTSD.  

In light of these circumstances, the Board concludes that a rating in excess of 70 percent is not warranted.

IV.  Additional Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's claim for an increased rating for his PTSD includes entitlement to a total rating based on unemployability.  The record reflects that the Veteran retired long before the filing of this claim.  He has not alleged that he is unemployable due to his PTSD.  Moreover, the medical evidence does not suggest that his PTSD is severe enough to render him unemployable.  Therefore, the Board has concluded that the issue of entitlement to a total rating based on unemployability due to PTSD has not been raised in this case.

The Board has considered whether the claim should be referred to the Director of VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) (2016).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's PTSD are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied. 


REMAND

The Veteran contends that service connection is warranted for his thyroid disability because it originated during active service or is the result of medication taken for his service-connected PTSD.  

The Veteran's service treatment records are negative for evidence of a thyroid disorder.  

Post-service VA outpatient treatment records demonstrate complaints of and treatment for a hypothyroid.   Records show that the Veteran was prescribed medication for his condition.  Contemporaneous records also show that the Veteran was prescribed medication for his service-connected PTSD.   

In light of the Veteran's complaints and the aforementioned treatment records which demonstrate a current thyroid disability, and prescribed medication for his service-connected PTSD, the Board finds that the Veteran must be afforded a VA examination that addresses the etiology of his thyroid disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  Specifically, ongoing VA outpatient treatment records dated from May 2015 to the present should be obtained and associated with the record.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records for the period from May 2015 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, the Veteran should be provided an examination by a physician with sufficient expertise to address the etiology of the Veteran's thyroid disability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner. 

Based on the review of the record and the examination results, the examiner should identify all thyroid disorders that have been present during the period of the claim.  With respect to each such disorder, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  The examiner should also state an opinion with respect to each thyroid disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by medication taken for the Veteran's service-connected PTSD. 

If the physician believes that a thyroid disorder was permanently worsened by medication taken for PTSD, the physician should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to aggravation.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the appeal is recertified to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


